DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 9/22/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson et al. (US 2004/0076798) [hereinafter Larsson].
	Regarding claim 1, Larsson discloses a packaging material (Figs. 5-7) comprising a first ply made of paper and having a surface and a plurality of protrusions (bosses) from the surface that form a corresponding plurality of volumes (ply 10; claims 1-2).
	Regarding claim 2, Larsson discloses a second ply adhered to the first ply to seal the plurality of volumes (Figs. 5-7, layer 30).
	Regarding claim 3, Larsson discloses the plurality of volumes forming a plurality of gas pockets between the second ply and the first ply (Figs. 5-7; claims 1-2).
	Regarding claim 5, Larsson discloses the packaging material being made of improved paper, since the paper has an elongation at break greater than or equal to approximately 9% in the machine direction and cross direction which is substantially identical to that of the claimed improved paper (paragraph [0019]).
	Regarding claim 7, Larsson discloses the plurality of protrusions being substantially circular in a plane of the ply (Fig. 8).

Claims 1-3, 7, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie (US 2010/0028611).
	Regarding independent claim 1, Adie discloses a packaging material (Figs. 4-5) comprising a first ply made of paper (paragraphs 0079-0080) and having a surface and a plurality of protrusions (projections) from the surface that form a corresponding plurality of volumes (ply 21 or 22; claim 57).
	Regarding claim 2, Adie discloses a second ply adhered to the first ply to seal the plurality of volumes (Figs. 4-5, outer ply 15 or 16).
	Regarding claim 3, Adie discloses the plurality of volumes forming a plurality of gas pockets between the second ply and the first ply (Figs. 4-5).
	Regarding claim 7, Adie discloses the plurality of protrusions being substantially circular in a plane of the ply (Fig. 3).
Regarding claim 10, Adie discloses wherein the first ply (ply 21) includes a first top side, a first bottom side opposite the first top side, wherein the bottom side includes a first set of flat portions and a first set of recessed portions, and wherein a second ply is adhered to the first ply to seal the plurality of volumes, the second ply (ply 22) further comprising: a second top side and a second bottom side opposite the second top side, wherein the second bottom side comprises a second set of flat portions and a second set of recessed portions, and wherein the second ply is coupled to the first ply such that the first set of flat portions align with the second set of flat portions and the first set of recessed portions align with the second set of recessed portions to form a plurality of expanded gas pockets (Fig. 4; paragraphs [0028-0029]).
Regarding claim 11, Adie discloses wherein the first top side comprises a first set of protrusions corresponding to the recessed portions (Fig. 4; paragraphs [0028-0029]).
Regarding claim 12, Adie discloses the first ply (ply 21) includes a first top side, and a first bottom side opposite the first top side, wherein the first bottom side includes a first set of flat portions, and wherein a second ply (ply 22) is adhered to the first ply to seal the plurality of volumes, the second ply further comprising: a second top side and a second bottom side opposite the second top side, wherein the second top side comprises a second set of flat portions and a second set of protrusions, and wherein the second top side is coupled to the first bottom side such that first set of protrusions align with the recessed portions (Fig. 4; paragraphs [0028-0029]).
Regarding independent claim 14, Adie discloses a recyclable multiple-ply packaging comprising: a plurality of two-ply materials, wherein each two-ply material comprises: a first ply (ply 21)having a top side and a bottom side opposite the top side, wherein the bottom side comprises flat portions and recessed portions, and the top side comprises protrusions; and a second ply (ply 22) being substantially flat and being coupled to the flat portions of the bottom side of the first ply to seal the recessed portions; wherein the top side of each two-ply material are coupled together such that the protrusions of each two-ply material are not aligned (Fig. 4; paragraph [0029]).
Regarding claim 15, Adie discloses wherein the second ply is coupled to the first ply by an adhesive material (paragraph [0033-0037]).
Regarding claim 16, Adie discloses wherein the second plies of each two-ply material is coupled together to form a stack of multiple-ply packaging materials (paragraph [0041]).

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatward (GB2093403).
Regarding claim 1, Gatward discloses a packaging material (Figs. 1-3) comprising a first ply made of paper (paper layer 4) and having a surface and a plurality of protrusions from the surface that form a corresponding plurality of volumes (pockets 6).
Regarding claim 2, Gatward discloses a second ply (layer 5) adhered to the first ply (layer 4) to seal the plurality of volumes (Fig. 2, pockets 6).
Regarding claim 3, Gatward discloses the plurality of volumes forming a plurality of gas pockets between the second ply and the first ply (Fig. 2, pockets 6).
Regarding claim 4, Gatward discloses a portion of the second ply (layer 5) extending beyond the first ply in a first direction, and wherein the portion is folded onto the first ply (Fig. 2; page 3, lines 15-50).
Regarding claim 13, Gatward discloses the packaging material including perforations (Fig. 3; page 2, lines 10-42).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson.
Larsson discloses a diameter of the recessed portions being approximately 10 mm, and a depth of the recessed portions being approximately 4 mm (paragraph [0024]). However, Larsson fails to specifically teach a volume of the recessed portions being approximately 314 mm3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recessed portions in Larsson to have a volume of approximately 314 mm3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the distinct feature of “the improved paper having a tensile strength greater than or equal to approximately 8 kN/m in a machine direction and greater than or equal to approximately 6kN/m in a cross direction”, as recited in claim 6, and the distinct feature of “wherein the paper has a tensile strength in a machine direction of approximately 5.5 kN/m and approximately 3.2 kN/m in a cross direction, and wherein the paper has an elongation at break of approximately 2.5% in the machine direction and approximately 4% in the cross direction”, as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781